                    Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 1 of 14

E.D.Pa. AO Pro Se 14 ( Rev . 04/18) Complaint for Violation of Civil Rights



                                        UNITED STATES DISTRICT COURT
                                                                                                                                 ,..   .
                                                                              for the                                        FEB           8 2020
                                                           Eastern District of Pennsylvania                            L_ ____ _




                                                                                )        Case No.                      20                       907
         ISMC BILAL PEARSON                                                     )                             (to be filled in by the Clerk's Office)
                                                                                )
                               P!aintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
                                                                                )
If the names of all the plailltiffs cannot fit in the space above,              )
please write "see attached" in the space and attach an additional               )
page with the full list of names.)                                              )
                                  -v-                                           )
         ALLEN'IDWN POLICE CHIEF GLENN GRANITZ )
         DETECTIVE JASON M. KRASLEY            )
         SERGEANT CHARLES 0. ROCA              )
                                                                                )
                             Defendant(s)                                       )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please               )
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)

                                                                       NOTICE
  Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court files. Under this rule,
  papers filed with the court should not contain: an individual 's full social security number or full birth date; the full name of a person known to be a
  minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual 's
  birth; a minor's initials; and the last four digits of a financial account number.

 Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other materials to the Clerk' s Office with
 this complaint.

 The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350) and an administrative fee (currently
 $50) in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S .C. § 1915. A prisoner who seeks to proceed in
 forma pauperis must submit to the Clerk (1) a completed affidavit of poverty and (2) a copy of the trust fund account statement for the prisoner for the
 six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
 which the prisoner is or was confined for the preceding six months. See 28 U.S.C. § I 915(a)(2).

 If the Judge enters an order granting a prisoner' s application to proceed in forma pauperis, then the order will assess the filing fee (currently $350)
 against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
 greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
 preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month's income credited to the account for
 each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid. See 28 U.S.C. § 1915(b). A prjsoner who is
 granted leave to proceed in fornrn pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
 entitled to the return of any payments made toward the fee.




                                                                                                                                                        Page I of 11
                       Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 2 of 14


E.D.Pa. AO Pro Se 14 ( Rev . 04/18) Complaint for Violation of Civil Rights


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name                                              Isaac Bilal Pearson
                            All other names by which
                            you have been known:
                            ID Number                                          ML2492
                            Current Institution                                SCI Somerset
                            Address                                            1600 Walters Mill Rd.
                                                                              Somerset            PA              15510
                                                                                     City            State               Zip Code


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person' s job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name                                                Glenn Granitz
                            Job or Title (if known)                             Police Chief
                            Shield Number
                            Employer                                            Allentown Police Department
                            Address
                                                                                Allentown            PA          18101
                                                                                 _   City            Stg_t_g_            Zip Code

                                                                         D Individual capacity   ~ Official capacity

                      Defendant No. 2
                            Name                                                 Jason M. Krasley
                            Job or Title (if known)                              Detective
                            Shield Number                                        K8259
                            Employer                                             Allentown Police Department
                            Address
                                                                                 Allentown           B\         18101
                                                                                     City            State               Zip Code

                                                                         D Individual capacity 0    Official capacity




                                                                                                                                Page 2 of 11
                    Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 3 of 14

E.D .Pa. AO Pro Se 14 ( Rev . 04/ 18) Complaint for Violation of Civil Rights


                      Defendant No. 3
                            Name                                                 Charles O. Roca
                            Job or Title (if known)                              Sergeant
                            Shield Number                                        R4636
                            Employer                                             Allentown Police Department
                            Address
                                                                                 Allentown             PA         18101
                                                                                     City              State            Zip Code

                                                                           D Individual capacity GJ Official capacity
                      Defendant No. 4
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                     City              State            Zip Code

                                                                          D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U S. 388 (19 7I), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                     GJ State or local officials (a§ 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                      A violation of the Fourth Amend. of U.S. Constitution.
                      A violation of the Fifth Amend. of U.S. Constitution.
                      A violation of the Fourteenth Amend. of U.S. Constitution.

          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                               Page 3 of 11
                        Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 4 of 14


E.D.Pa. AO Pro Se 14 ( Rev . 04/18) Complaint for Violation of Civil Rights




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.

                       Detective Jason M. Krasley was an employee of A.P.D. ·
                       Sergeant Charles 0. Roca was supervising Detective Krasley.
                       Glenn Granitz is Allentown's Police Chief.


III.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check all that apply) :
           D          Pretrial detainee

           D          Civilly committed detainee

           D          Immigration detainee

           W          Convicted and sentenced state prisoner

           D          Convicted and sentenced federal prisoner

           D          Other (explain)

IV.       Statement of Claim

          State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
          alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
          further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
          any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
          statement of each claim in a separate paragraph. Attach additional pages if needed.


          A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                      Cb March 12th, 2015 I was in the parking lot of a Rodeway INN on
                      2115 Downyflake Ln. when I was approached at gun point dragged
                      out of my car and thrown onto the floor. While in police custody
                      my car was searched and three cell phones were seized after
                      Detective Krasley called one of them. My vehicle was unrelated.

          B.          If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                         Page 4 of 11
                    Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 5 of 14


E.D.Pa. AO Pro Se 14 ( Rev . 04/18) Complaint for Violation of Civi l Rights



         C.           What date and approximate time did the events giving rise to your claim(s) occur?

                      This occurred March 12th, 2015 at approximately 11am.



         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)
                       I was allegedly implicated in criminal behavior by Angelique
                       Schuler. This has yet been proven and the cellular phones taken
                       from my car were done so without a warrant. Detective Krasley
                      made no showing of probable cause for the invasion of my Silver
                       Chevrolet Impala for which I was the registered owner.
                      PB a result of this illegal conduct I was detained and have
                      remained in custody ever since.


V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
           This forceful compulsion has caused me to suffer irreparable
           harm. Detective Krasley believed I was in a stolen vehicle but
           even after learning differently made no effort to correct his
           unlawful intrusion. To date no showing has been made to
           substantiate his claims. He has sought a forfeiture of my items
           along with information inside my cell phones which contain very
           intimate and personal material. I was essentially forced to
           testify against myself as the contents were used to inflame the
           passion of the jury in my trial. I vehemently objected all along.

VI.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
           Plaintiff is seeking injunctive relief to prevent the destruction
           of his cellular phones that contain photos of family members
           including his children and past events. Plaintiff also seeks
           declaratory relief that on this day his constitutional rights
           were violated. Plaintiff is seeking $10,606.60 for money spent
           on commissary and in restitution for convicted charges.
           In punitive damages plaintiff seeks $5,000,000.00 for each year
           in prison as a result of this detectives misconducts.




                                                                                                                    Page 5 of 11
                        Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 6 of 14


E.D.Pa. AO Pro Se 14 ( Rev . 04/ 18) Complaint for Violation of Civil Rights



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


          A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                      D      Yes

                      0      No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




          B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                      D Yes
                      •      No

                      D      Donotknow


          C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                      cover some or all of your claims?

                      D      Yes

                      •      No

                      D Donotknow
                      If yes , which claim(s)?




                                                                                                                           Page 6 of I I
                    Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 7 of 14

E.D.Pa. AO Pro Se 14 ( Rev . 04/1 8) Complaint for Violation of Civil Rights



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                      D Yes
                      •     No

                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      D Yes
                     •      No


         E.          If you did file a grievance:

                      1.    Where did you file the grievance?




                     2.     What did you claim in your grievance?




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                          Page 7 of 11
                 Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 8 of 14




      F.        If you did not file a grievance:

                1.   If there are any reasons why you did not file a grievance, state them here:




                2.   If you did not file a grievance but you did inform officials of your claim, state who you informed,
                     when and how, and their response, if any:




      G.        Please set forth any additional information that is relevant to the exhaustion of your administrative
                remedies.




                (Note : You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                administrative remedies.)


VIII. Previous Lawsuits

      The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
      the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
      brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
      danger of serious physical injury." 28 U .S.C. § 1915(g).

      To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

      D Yes
      Q    No


      If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                    Page 8 of 11
                    Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 9 of 14

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights)



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?

                     D Yes
                     0      No


         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                     1.    Parties to the previous lawsuit
                           Plaintiff(s)          Isaac Bilal Pearson
                           Defendant(s)          Detective Jason M. Krasley

                     2.    Court (iffederal court, name the district; if state court, name the county and State)
                                 Eastern District Court of Pennsylvania

                     3.    Docket or index number

                             Civil Action No. 16-0066 U.S. Court of Appeals No. 17-2307

                     4.    Name of Judge assigned to your case
                             C. Darnell Jones, II J.

                     5.    Approximate date of filing lawsuit
                             February 29, 2016

                     6.    Is the case still pending?

                          0Yes

                          li]No

                           Ifno, give the approximate date of disposition.              January 3, 2018

                    7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                          in your favor? Was the case appealed?)



                                 This claim was ultimately dismissed.

        C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                    imprisonment?



                                                                                                                       Page 9 of 11
                      Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 10 of 14


E.D.Pa. AO Pro Se 14 ( Rev . 04/ 18) Complaint for Violation of Civil Rights


                     D       Yes

                     GJ     No


         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit
                            Plaintiff( s)
                            Defendant(s)


                      2.    Court (iffederal court, name the district; if state court, name the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes

                           •     No

                            If no, give the approximate date of disposition


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                     Page !0of 11
                   Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 11 of 14

E.D .Pa. AO Pro Se 14 ( Rev. 04/1 8) Complaint for Violation of Civil Rights




IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11 .



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                     in the dismissal of my case.

                     Date of signing:              2-12-20

                     Signature of Plaintiff
                                                                  ~~ £. 8             art4,a:Y;
                     Printed Name of Plaintiff                   Isaac Bilal Pearson
                     Prison Identification #                     ML2492
                     Prison Address                              SCI Somerset Walters Mill Rd.
                                                                 Somerset                  PA             15510
                                                                               City               State      Zip Code


        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                               City               State     Zip Code

                     Telephone Number
                    E-mail Address




                                                                                                                        Page 11 of 11
           Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 12 of 14
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

Pearson                                                                 CIVIL ACTION

                     v.
                                                                        NO.     20            907
Granitz, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                        (•)
(b) Social Security- Cases requesting review of a decision of the Secretary of Health and Human
    Services denying plaintiff Social Security Benefits.                                     (0)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (0)

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                       (•)
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.                                                                           (•)
(f) Standard Management - Cases that do not fall into any one of the other tracks.          550 (~)



     FEB 1 8 2020
Date                            Deputy Clerk                     Attorney for




Telephone                       FAX Number                       E-Mail Address



(Civ. 660) 10/02
                          Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 13 of 14
                                                             UNlTED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM
                                                                                                                                                  20                       907
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: _ _ _ _ _ __ _                               1_5_9_0_W
                                                                           _ a_lt_
                                                                                 er_s_M
                                                                                      _ il_
                                                                                          lR_ o_
                                                                                               ad_, S
                                                                                                    _ o_
                                                                                                       m_e_rs_e_t_, _P_A_1_5_5_1_0_ __ _ __ __

Address of Defendant: - - -- - - - - -- -- -- -- -- - - -- - - - - - -- -- -- - - - - -- - - -
Place of Accident, Incident or Transaction:                                                                      Lehigh




                                                                                                                                Date Terminated:       S / II     / 17


         THIS CASE IS RELATED TO:
                                                                                                                                                               •
I                                                                                                               I
                                                                                                                                   Yes D                  No

         CIVIL ACTION NO.
         CRIMINAL NO .
                                               2o - <to 1
                                                                                                                     :t            Yes D                  No   •
         ASSIGNED TO:
                                                                                                                                   Yes O                  No   •
                                                                                                                                   Yes D                  No   •
                                                                                                                      ng or within one year previously terminated action in
t 1s court except as no·"t"e,,..,,...acc=o-v"""
                                             e-. - - - - - -   ~

DATE       02/18/2020
                                                                           Attorney-at-Law I Pro Se Plaintiff                                 Attorney I. D. # (if applicable)


CML: (Place a ✓ in one category only)

A.            Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:

••     I.
       2.
           Indemnity Contract, Marine Contract, and All Other Contracts
           FELA
                                                                                             ••     I.
                                                                                                    2.
                                                                                                          Insurance Contract and Other Contracts
                                                                                                          Airplane Personal Injury
 •     3.  Jones Act-Personal Injury                                                          •     3.    Assault, Defamation
 •     4.  Antitrust                                                                          •     4.    Marine Personal Injury
                                                                                              •
B
0
       5.
       6.
       7.
           Patent
           Labor-Management Relations
           Civil Rights      550
                                                                                              •
                                                                                              •
                                                                                                    5.
                                                                                                    6.
                                                                                                    7.
                                                                                                          Motor Vehicle Personal Injury
                                                                                                          Other Personal Inj ury (P lease specify): _ __ _ _ _ _ __
                                                                                                          Products Liability
•      8.  Habeas Corpus                                                                      •     8.    Products Liability - Asbestos
                                                                                              •           All other Diversity Cases
B      9.
       10.
           Securities Act( s) Cases
           Social Security Review Cases
                                                                                                    9.
                                                                                                          (Please specify) : _ _ __ _ _ _ _ __ _ _ _ _ _ __

•      11. All other Federal Question Cases
               (P lease specify): _ _ __ _ _ _ _ _ _ _ _ _ _ _ __



                                                                               ARBITRATION CERTIFICATION
                                                    (The effec t of this certification is to remove the case from eligibility for arbitration.)


I, - -- - -- - - -- - - - - - - ~ counsel of record or pro se plaintiff, do hereby certi fy:



     •         Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and be lief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:


     •         Reliefother than monetary damages is sought.


DATE: _ _ _ __ _ _ _ _ _ _ _ _ __
                                                                           Attorney-at-Law I Pro Se Plaintiff                                 Attorney l.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38 .

Civ. 609 (511018)
                                      Case 5:20-cv-00907-CDJ Document 3 Filed 02/18/20 Page 14 of 14
                                                                 PA Department of Corrections

                                                                                                                                                    -----~
 Smart Communications/PADOC                                                                                                                U.S. POSTAGE)) PITNEY BOWES

 SCI-   Somerset
        1.,_Li aeJ\jl, BH:.al,. £ ear son
                                                                      INMATE MAIL
                                                                                                                                           ~
                                                                                                                                           ZIP 15510
                                                                                                                                           02 HY
                                                                                                                                                    --.
                                                                                                                                               r=--a.-r.

                                                                                                                                                           •
                                                                                                                                                             $ 000
                                                                                                                                           0001397502FEB 13 2020
                                                                                                                                                                     650

 ,,PO Sox 33028
 ~\
  ,
; St Petersburg FL 33733




                                                                                                                                                                       I,


                                                                                                                      <:•




                                                    i9i0E,$1'7'"::i6: C:Oi9     , 111,, 1JIl IlI11JI II• I111 1I11 II11 'I• IJ" 1,, I,,., I/ I11 I1111 11 i' Ii II
